Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Vicki A. Lindsey appeals from the district court’s orders denying her three separate Fed.R.Civ.P. 60(b) motions seeking reconsideration of the district court’s order granting summary judgment for the Defendants in her action alleging premises liability and negligent application of a banned substance. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lindsey v. Highwoods Realty Ltd. P’ship, No. 3:ll-cv-00447-HEH-DJN (E.D.Va. Dec. 5, 2012, Jan. 3, 2013, & Jan. 31, 2013). We deny Lindsey’s motion to supplement the record on appeal and her motion to recuse several judges of this court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.